



EXHIBIT 10(SS)

ASSIGNMENT AGREEMENT

        This Assignment Agreement (“this Agreement”), dated as of this 1st day
of January 2003, is made among Anthony Bonomo (“the Assignor”), FPIC Insurance
Group, Inc. (“FIG”) and Physicians’ Reciprocal Insurers (“PRI”):

        WHEREAS, Assignor owns 20% of the membership interests in Professional
Medical Administrators, LLC (“PMA”); and

        WHEREAS, Assignor is President and Chief Executive Officer of
Administrators for the Professions, Inc. (“AFP”), a wholly owned subsidiary of
FIG and attorney in fact for PRI; and

        WHEREAS, after consultations among the Assignor, FIG and PRI, the
Assignor wishes to divest himself of his membership interest in PMA by dividing
it equally between FIG and PRI, in accordance with the terms and conditions set
forth in this Agreement;

        NOW, THEREFORE, in consideration of the premises, $10.00 and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Assignor, FIG and PRI hereby agree as follows:


1. The Assignor hereby assigns to FIG, its successors and assigns, to have and
to hold forever, a 10% interest in PMA (“FIG’s 10% Interest”), which the
Assignor represents and warrants to FIG is 50% of Assignor’s entire interest in
PMA, effective January 1, 2003.


2. The Assignor hereby assigns to the PRI, its successors and assigns, to have
and to hold forever, a 10% interest in PMA (“PRI’s 10% Interest”), which the
Assignor represents and warrants to PRI is 50% of Assignor’s entire interest in
PMA, effective January 1, 2003.


3. The parties agree and acknowledge that Assignor (i) was entitled to receive
and retain, and did receive, a distribution of earnings of PMA in the amount of
$151,945 referable to the calendar year 2001, (ii) is entitled to receive and
retain a distribution of approximately $120,000 referable to the calendar year
2002, and (iii) will retain liability for income taxes imposed upon the Assignor
with respect to any earnings allocated to, or distributions made in respect of,
his membership interests in PMA for those years.


4. FIG will, subject to section 6, indemnify the Assignor and hold him harmless
against any capital gains taxes or any other net (after taking into account any
tax benefits to the Assignor in connection therewith) taxes or assessments that
may be imposed upon him with respect to the 2003 tax year as a direct result of
the assignment of FIG’s 10% Interest to FIG by the Assignor as contemplated by
this Agreement, but only to the extent any such tax or assessment is imposed
solely because of the following facts, which facts the Assignor represents and
warrants to FIG are true and accurate: (w) the Assignor has never had an
economic or other interest in WFG Interests, L.L.C. (“WFG”), (x) WFG assigned
FIG’s 10% Interest to the Assignor without consideration or for nominal
consideration and not in exchange for any services; (y ) at the time of the
assignment of FIG’s 10% Interest by WFG to the Assignor, PMA had nominal value;
and (z) the Assignor has not omitted to state herein anything that would make
the foregoing statements not misleading. Notwithstanding anything to the
contrary contained in this Agreement, FIG’s indemnification obligations under
this section 4 shall not be effective unless and until the amount of the
liability in respect of the losses, liabilities, costs and other amounts
(“Losses”) indemnifiable by FIG exceeds $90,000 in the aggregate and then shall
be effective only to the extent such Losses exceed $90,000.



90

--------------------------------------------------------------------------------



5. PRI will, subject to section 6, indemnify the Assignor and hold him harmless
against any capital gains taxes or any other net (after taking into account any
tax benefits to the Assignor in connection therewith) taxes or assessments that
may be imposed upon him with respect to the 2003 tax year as a direct result of
the assignment of PRI’s 10% Interest to PRI by the Assignor as contemplated by
this Agreement, but only to the extent any such tax or assessment is imposed
solely because of the following facts, which facts the Assignor represents and
warrants to PRI are true and accurate: (w) the Assignor has never had an
economic or other interest in WFG, (x) WFG assigned PRI’s 10% Interest to the
Assignor without consideration or for nominal consideration and not in exchange
for any services; (y ) at the time of the assignment of PRI’s 10% Interest by
WFG to the Assignor, PMA had nominal value; and (z) the Assignor has not omitted
to state herein anything that would make the foregoing statements not
misleading. Notwithstanding anything to the contrary contained in this
Agreement, PRI’s indemnification obligations under this section 5 shall not be
effective unless and until the amount of the liability in respect of Losses
indemnifiable by PRI exceeds $90,000 in the aggregate and then shall be
effective only to the extent such Losses exceed $90,000.


6. Bonomo represents and warrants to FIG and to PRI that he has delivered to
each of them true and correct copies of those portions of his United States
Federal Income Tax return for the calendar year 2001 that reflect the
acquisition and ownership by him of his interest in PMA. Bonomo agrees that (i)
he will not amend his 2001 return in any manner that may affect the provisions
of section 4 or section 5 of this Agreement without the prior written consent of
FIG and PRI (which consents will not be unreasonably withheld or delayed), (ii)
he will provide a copy to each of FIG and PRI of those portions of his United
States Federal Income Tax returns for the calendar years 2002 and 2003 that
reflect the ownership and, in respect of 2003, disposition by him of his
interest in PMA at least 10 days prior to filing such returns and will not amend
either of such returns in any manner that may affect the provisions of section 4
or section 5 of this Agreement without the prior written consent of FIG and PRI
(which consents will not be unreasonably withheld or delayed), and (iii) he will
reflect the matters set forth in sections 1,2 and 3 of this Agreement in a
manner consistent in form and substance with such sections. Bonomo’s right to
indemnification under either section 4 or section 5 shall be subject to the
conditions that (x) the representation set forth in the first sentence of this
section 6 shall be and shall remain true and accurate (y) Bonomo shall be in
full compliance with each of his obligations set forth in the second sentence of
this section 6, and (z) FIG and PRI, as the case may be, shall have had the
right, power and opportunity to control any Internal Revenue Service examination
and/or settlement to the extent such examination and/or settlement gives rise to
or may give rise to or involve an indemnification claim under section 4 or
section 5 of this Agreement.


7. The Assignor acknowledges and agrees that (i) there are no other
indemnifications, tax or otherwise, to which he is entitled from FIG or PRI, or
any of their subsidiaries, in respect of his receiving, holding or assigning his
interests in PMA other than the indemnifications set forth in sections 4 and 5
of this Agreement, and (ii) the Assignor is responsible for any tax on gross
distributions received by him from PMA and in respect of his obtaining his
interests in PMA.


8. The Assignor and PRI each acknowledge that each has had its own legal counsel
in connection with the negotiation of this Agreement.


9. From and after the date hereof, upon request of FIG or PRI, the Assignor
shall do, execute, acknowledge and deliver all such further acts, assurances,
deeds, assignments, transfers, conveyances, powers of attorney and other
instruments and papers as may be reasonably required to sell, assign, transfer,
convey and deliver to and vest in FIG and PRI all the rights and interests
hereby assigned and transferred to FIG and PRI or intended so to be assigned and
transferred.


10. Nothing in this Agreement, express or implied, is intended or shall be
construed to confer upon, or give to, any person other than the parties hereto
and their respective successors and assigns, any remedy or claim under or by
reason of this Agreement or any terms, covenants or conditions hereof, and all
the terms, covenants and conditions, promises and agreements in this Agreement
shall be for the sole and exclusive benefit of the parties hereto and their
respective successors and assigns.



91

--------------------------------------------------------------------------------



11. This Agreement sets forth the entire agreement and understanding of the
parties hereto in respect of the subject matter contained herein, and supersedes
all prior agreements, promises, letters of intent, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
party hereto.


        IN WITNESS WHEREOF, the Assignor, FIG and PRI have caused this Agreement
to be executed under seal as of the date first above written.


/s/ Anthony Bonomo
——————————————
Anthony Bonomo




By: FPIC Insurance Group, Inc.

/s/ John Byers
——————————————
John R. Byers, President and
Chief Executive Officer




By: Physicians' Reciprocal Insurers

/s/ Herman Robbins
——————————————
Herman Robbins, M.D., Chairman of the
Board of Governors



AGREED AND CONSENTED TO:

PROFESSIONAL MEDICAL ADMINISTRATORS, LLC

By:   /s/ Steven M. Ostrer
        ——————————————————
        Steven M. Ostrer, President




92

--------------------------------------------------------------------------------
